ADAMS, Circuit Judge,
concurring:
I concur in the judgment of the Court for the reasons set forth in Parts TC and II of Judge Garth’s opinion.
Essentially, I agree with the proposition, implicit in the dissent, that we must be circumspect when dealing with the constitutional right to a jury trial. Nonetheless, even if we were to accept the dissent’s analysis of the “same issue” question, we ultimately would have to face the hard fact that the district court made findings that Eaton did not engage in discriminatory activity-findings which would preclude a determination that section 1981 was violated. Since the predicate for an award of damages for emotional and mental injury is thus lacking, any remand for a jury trial on the issue of such damages would appear to serve no useful purpose.1

. I agree with the statements in footnote 1(b) of Judge Garth’s opinion to the effect that the district court’s ruling on the jury trial issue appears to have been directed to the question whether Ms. Walton had waived her right to a jury trial and not to whether jury trials are available in actions brought under § 1981.